DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive.
Applicant argues on page 15-16 of the remarks regarding the claim 1 rejection under 35 USC 112(b) that “Applicant has amended claim 1 by replacing the term “whereby” with the term “wherein” in order to transition focus more clearly to the claimed improvement.” Further arguing, “Claims 1-12 were rejected under 35 USC § 112 essentially for the use of a Jepson claim structure. Applicant respectfully submits that the issues involving the Jepson claim format have been dealt with above.”
The Examiner respectfully disagrees, because the 35 USC 112 rejection is regarding the use of the transition phrase “having” which does not make clear whether open or closed claim language is intended by the Applicant. The amendment replacing the term “whereby” with the term “wherein” does not make clear if the claim is open or closed. Therefore, the rejection of claims 1-12 under 35 USC 112(b) is maintained.
Applicant argues on page 16 of the remarks regarding the objection of claim 11 arguing, “that there is no ambiguity in claim 11 since there is only one possible meaning. More specifically, the second line of the claim clearly states that the "turbine-generators each have a body," and thus the word "its" cannot refer to anything else but the associated body of a turbine-generator.”
The Examiner respectfully disagrees because, claim 11 recites “the generator components of each turbine-generator are located outside of its associated body.” “Its” could be referring to either the generator components or the turbine-generator. Therefore, the objection of claim 11 is maintained.
Applicant argues on page 16-19 of the remarks that “there is no electronic torque control employed by Perner…”
The Examiner respectfully disagrees, because Perner discloses “generating torque by driving said at least one turbine with said electric machine…” The electric machine generates the torque resulting in the torque being controlled electronically. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The "torque" discussed in Perner is torque around the pivot axis of a turbine system rather than around the axis of a turbine shaft”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections


Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, “In a hydrokinetic turbine-generator system” should be changed to “A hydrokinetic turbine-generator system”
Claim 11, “its” is open ended and unclear what limitation this is referring to therefore “its” should be replaced by proper element which “its” references. Claim 11 recites “the generator components of each turbine-generator are located outside of its associated body.” Which of the generator components or the turbine-generators is “its” referring? 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recitation, “In a hydrokinetic turbine-generator system having more than one turbine-generators aligned into a water stream for conversion of hydrokinetic energy to electrical energy, the improvement wherein the more than one turbine-generators are direct-drive electrical generators configured to control generator current such that residual torque on the system is balanced using electronic torque control” is unclear because the claim preamble is narrative in form beginning with “in a hydrokinetic turbine-generator system” which results in the preamble, transition, and body lacking from the claim and as a result the claim is merely a preamble without defining any technical features of the invention and without any definition of the protection sought by the applicant.
Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (interpreting the term "having" as open terminology, allowing the inclusion of other components in addition to those recited); Crystal Semiconductor Corp. v. TriTech Microelectronics Int’l Inc., 246 F.3d 1336, 1348, 57 USPQ2d 1953, 1959 (Fed. Cir. 2001) (term "having" in transitional phrase "does not create a presumption that the body of the claim is open"). Therefore, Applicant is encouraged to utilize transitional phrases outlined in MPEP 2111.03 to make clear whether open or closed claim language is intended by the Applicant.
The Examiner suggest the Applicant amend claim 1 to recite “A hydrokinetic turbine generator system comprising [[having]] more than one turbine…” to clearly identify the claim as open ended.  To advance prosecution on the merits, the Examiner will treat “having” consistent with “comprising.”
Claim 1 recites the limitation "the improvement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Perner (US 2010/0019499).
Regarding claim 1, Perner discloses a hydrokinetic turbine-generator system having more than one turbine-generators (2, 3 of Figures) aligned into a water stream for conversion of hydrokinetic energy to electrical energy (Para. 0039), 
the improvement wherein the more than one turbine-generators are direct-drive electrical generators (Para. 0039) configured to control generator current such that residual torque on the system is balanced using electronic torque control (0021, 0040-0041; claim 1; torque is generated by electric machine therefore torque is controlled electronically).
Regarding claim 2, Perner discloses wherein orienting the more than one turbine-generators (2, 3 of Figures) into the water stream is controlled using electronic torque control (Para. 0016, 0041).
Regarding claim 3, Perner discloses wherein one or more pairs of the turbine-generators (2, 3 of Figures) include two counter-rotating turbine-generators (see Figures 7, 8a) on a common shaft (55 of Figures).
Regarding claim 6, Perner discloses wherein the system is moored using a single-point mooring (1 of Figures; Para. 0036).
Regarding claim 9, Perner discloses wherein the electronic torque control includes control of system yaw (Para. 0040; yaw).
Regarding claim 11, Perner discloses wherein the more than one turbine-generators (2, 3 of Figures) each have a body (4 of Figures), a plurality of turbine blades (3 of Figures) each having a blade tip, generator components (16 of Figures), and a center-of-rotation (5 of Figures), and the generator components of each turbine-generator are located outside of its associated body (16 of Figures is located outside of the generator (2) body).
Regarding claim 12, Perner discloses wherein the generator components (16 of Figures) are located away from the blade (3 of Figures) tips.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perner (US 2010/0019499), in view of Auker (US 2018/0097427).
Regarding claim 4, Perner discloses all of the elements of the current invention as mentioned above, however does not disclose wherein each turbine-generator has an armature, and each turbine-generator pair (2, 3 of Figures) has the armatures of each turbine-generator of the pair combined into a single component.
Auker discloses wherein wherein each turbine-generator has an armature, and each turbine-generator pair (10A, 10B of Figures) has the armatures (8 of Figures) of each turbine-generator of the pair combined into a single component.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the armatures of Perner for each turbine-generator of the pair combined into a single component, as taught by Auker, to produce electrical current from the mechanical power received by rotating elements [Auer: Para. 0031].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perner (US 2010/0019499), in view of Trevarthen (US 2016/0327014).
Regarding claim 5, Perner discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the direct-drive electrical generators (2 of Figures) include water-lubricated bearings.
Trevarthen discloses wherein the direct-drive electrical generators (2 of Figures) include water-lubricated bearings (38 of Figures; Para. 0027, 0110).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to include water-lubricated bearings in the system of Perner, as taught by Trevarthen, to prevent water ingress [Trevarthen: Para. 0110].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Perner (US 2010/0019499), in view of Antonucci (US 2014/0138954).
Regarding claims 7, 8, Perner discloses wherein the electronic torque control includes control of system pitch, yaw (Para. 0038, 0040; pitch, yaw) (claim 7);
wherein the electronic torque control includes control of system pitch (Para. 0038, 0040; pitch) (claim 8).
Perner does not explicitly disclose wherein the electronic torque control includes control of system roll (claims 7, 8).
Antonucci discloses wherein the electronic torque control includes control of system roll (122 of Figure 9) (claims 7, 8).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the electronic torque control of Perner include control of system roll, as taught by Antonucci, to bring about the extraction of hydrokinetic energy from ocean currents [Antonucci: Para. 0005].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perner (US 2010/0019499), in view of Han (US 2018/0195582).
Regarding claim 10, Perner discloses wherein the turbine-generator system includes one or more turbine-generator bodies (4 of Figures) and wherein the more than one direct-drive electrical generators are direct-current (DC) power generators located outside of the turbine-generator bodies.
Perner does not disclose electrical generators are direct-current (DC) power generators located outside of the turbine-generator bodies.
Han discloses electrical generators are direct-current (DC) power generators (416 of Figures; Para. 0045) located outside of the turbine-generator bodies (see Figure 1 discloses a body with generator located outside of the body as indicated by (105) “to generator”).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the generator of Perner comprise a direct-current (DC) power generators located outside of the turbine-generator bodies, as taught by Han, to provide a direct current for powering a direct current constant speed motor for providing constant rotational speed input and for ease of maintenance and repair.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832